DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 3 and 7, the limitation of light-emitting-diodes configured to produce visible light with a wavelength “between 400 nm and 500 nm” is not supported in the original disclosure whatsoever. Page 5, line 10 describes “high-intensity blue LEDs in the 650nm range”, which is outside the claimed range. Nowhere is the range of 400 nm 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over DE4028110 in view of Sukkarieh (WO 2016/191825).
For claim 1, DE4028110 teach an apparatus (Figs. 1-2) for controlling undesired vegetation comprising: a power subassembly 4,14, a light subassembly 3 comprising a high intensity light source 3 (machine translation Abstract, pg. 2, ln 11-13 and pg. 3, ln 10-12) electrically connected to the power subassembly (Figs. 1-2; ref. 4,14 is necessarily connected to ref. 3 to provide power so that the apparatus operates as intended), and a wheeled device (Figs. 1-2) coupled to the light subassembly (Figs. 1-2) and configured to move the light subassembly over an area of land such that light is directed downward onto vegetation 16 directly beneath the light subassembly and the 
DE4028110 is silent about wherein the power subassembly comprises a solar panel, and the wheeled vehicle being a tractor. 
Sukkarieh teaches an apparatus for controlling undesired vegetation comprising a power subassembly (para 0067 describes batteries and solar panels), wherein the power subassembly comprises a solar panel (para 0067 describes solar panels), and a tractor (paras 0019 and 0067-0068 describe any form of prime mover, including a tractor), in order to propel and facilitate positioning and orientation of the apparatus and to extend battery life (para 0067). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of DE4028110 such that the power subassembly includes a solar panel and the wheeled device is a tractor as taught by Sukkarieh in order to propel and facilitate positioning and orientation of the apparatus and to extend battery life.
For claim 5, DE4028110 teaches a method for controlling undesired vegetation (Figs. 1-2) comprising: providing a wheeled device (Figs. 1-2), providing a high intensity light source 3 (machine translation Abstract, pg. 2, ln 11-13 and pg. 3, ln 10-12) mounted to the wheeled device (Figs. 1-2), wherein the wheeled device is configured to 
DE4028110 is silent about the wheeled vehicle being a tractor. 
Sukkarieh teaches an apparatus for controlling undesired vegetation comprising a tractor (paras 0019 and 0067-0068 describe any form of prime mover, including a tractor), in order to propel and facilitate positioning and orientation of the apparatus (para 0067). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheeled device of DE4028110 to be a tractor as taught by Sukkarieh in order to propel and facilitate positioning and orientation of the apparatus and to extend battery life.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over DE4028110 in view of Sukkarieh (WO 2016/191825), as applied to claim 1 or 5, and further in view of Stowe et al. (US 9609859) and Jackson et al. (US 8872136).

Stowe et al. teach an apparatus for controlling undesired vegetation wherein the high intensity light source comprises laser diodes configured to produce visible light with a wavelength between 400 nm and 500 nm (col 9, ln 15-22 describes 430-475 nm range) in order to damage and kill unwanted plants (col 4, ln 18-22). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the high intensity light source of DE4028110 as modified by Sukkarieh to include laser diodes configured to produce visible light with a wavelength between 400 nm and 500 nm as taught by Stowe et al. in order to damage and kill unwanted plants.
Jackson et al. teach an apparatus for controlling undesired vegetation wherein the high intensity light source comprises light-emitting-diodes (col 18, ln 12-16; see Figs. 10 and 23 and col 19, ln 54-55 including visible light emissions). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the laser diodes of DE4028110 as modified by Sukkarieh and Stowe et al. to be light-emitting-diodes as taught by Jackson et al. in order to provide a commercially available light source that is readily available and more cost effective.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over DE4028110 in view of Sukkarieh (WO 2016/191825), as applied to claim 5 above, and further in view of Miresmailli et al. (US 2017/0030877). 

Miresmailli et al. teach a method comprising providing remote human-in-the-loop feedback to identify undesired vegetation in real time (para 0136) in order to allow the user to inspect the plant without having to physically go to the plant to visually inspect it (para 0136). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of DE4028110 as modified by Sukkarieh to include providing remote human-in-the-loop feedback to identify undesired vegetation in real time as taught by Miresmailli et al. in order to allow the user to inspect the plant without having to physically go to the plant to visually inspect it.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over DE4028110 in view of Sukkarieh (WO 2016/191825) and Miresmailli et al. (US 2017/0030877), as applied to claims 5 and 8 above, and further in view of Kent et al. (US 2017/0215405).
For claim 9, DE4028110 as modified by Sukkarieh and Miresmailli et al. is silent about dynamically varying energy utilization and associated heat production based on a control input.
Kent et al. teach a method for controlling undesired vegetation comprising dynamically varying energy utilization and associated heat production based on a control input (paras 0050-0051; claim 1) in order to vary the heat generated in controlling undesired weeds (paras 0045 and 0051). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over DE4028110 in view of Sukkarieh (WO 2016/191825) and Miresmailli et al. (US 2017/0030877), as applied to claims 5 and 8 above, and further in view of Friesth (US 2015/0196002).
For claim 10, DE4028110 as modified by Sukkarieh and Miresmailli et al. is silent about managing costs when linked with real-time power markets.
Friesth teaches a method comprising managing costs when linked with real-time power markets (paras 0232 and 0235) in order to increase efficiency and lower the cost of energy production (para 0235). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of DE4028110 as modified by Sukkarieh and Miresmailli et al. to include managing costs when linked with real-time power markets as taught by Friesth in order to increase efficiency and lower the cost of energy production.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over DE4028110 in view of Sukkarieh (WO 2016/191825) and Miresmailli et al. (US 2017/0030877), as applied to claims 5 and 8 above, and further in view of Rooymans (US 2011/0209400).
For claim 11, DE4028110 as modified by Sukkarieh and Miresmailli et al. is silent about controlling heat production for a heat recovery power production.

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/28/21, with respect to the rejection(s) of claim(s) 1, 3, 5, and 7-11 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of DE4028110, thus, please see above.
Applicant's arguments in response to claims 3 and 7 regarding Jackson et al. (US 8872136) have been fully considered but they are not persuasive. 
Applicant argued: Jackson teaches ultraviolet LEDs with emission between 365 and 400 nm wavelengths but is silent with respect to visible light in the range of 400 to 500 nm as claimed in claims 3 and 7 of the instant application. (See Jackson col. 18 lines 16-19)
The examiner respectfully disagrees. Jackson et al. teach light-emitting-diodes that emit not only UV light but also near-IR light (see col 18, ln 12-16), which is visible light. Fig. 23 and col 19, ln 54-55 show and describe visible light emissions. As explained in the above rejection, Stowe et al. teach diodes configured to produce visible 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643